Citation Nr: 0936091	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for pelvic adhesive disease.

2.  Entitlement to an initial rating greater than 10 percent 
for Graves disease.

3.  Entitlement to an initial rating greater than 10 percent 
for migraine headaches.

4.  Entitlement to an initial compensable rating for cervical 
strain, and entitlement to a rating greater than 10 percent 
from August 2001.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 to August 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

These matters were remanded by the Board in March 2001 and 
again in December 2005.  It appears that all development has 
been completed.


FINDINGS OF FACT

1.  The Veteran's pelvic adhesive disease is characterized by 
pain not controlled by treatment.

2.  The Veteran suffers symptoms such as fatiguability, 
constipation, and mental sluggishness, all likely related to 
her Graves disease.

3.  Evidence prior to September 2003 shows that the Veteran 
suffered headaches with characteristic prostrating attacks 
occurring on an average once a month over the previous 
several months, but not frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

4.  Since September 2003, the Veteran has suffered frequent 
completely prostrating and prolonged attacks that have 
interfered with her employment, causing increased 
absenteeism.

5.  The Veteran exhibited no limitation of motion of her 
cervical spine prior to August 2001 and slight limitation of 
motion of the cervical spine from August 2001 to September 
2003.

6.  Since September 2003, the Veteran has suffered moderate 
limitation of motion of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for pelvic 
adhesive disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.116, Diagnostic Code 7614-7629 
(2009).

2.  The criteria for an initial 30 percent rating for Graves 
disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.119, 3.159, 4.3, 4.7, 4.14, 4.21, 4.119, 
Diagnostic Code 7903 (2009).

3.  The criteria for an initial 30 percent rating for 
migraines have been met, and the criteria for a 50 percent 
rating have been met as of September 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8100 (2009).

4.  The criteria for an initial compensable evaluation for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, DC 5290 (effective prior to September 26, 2003), DC 
5237 (effective from September 26, 2003).

5.  The criteria for an evaluation greater than 10 percent 
from August 2001 to September 2003 for a cervical spine 
disability have not been met.  38 U.S.C.A.     §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 
5290 (effective prior to September 26, 2003), DC 5237 
(effective from September 26, 2003).

6.  The criteria for the assignment of a 20 percent 
evaluation for a cervical spine disability have been met as 
of September 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5290 (effective 
prior to September 26, 2003), DC 5237 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disabilities.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).

A.  Pelvic Adhesive Disease

The Veteran seeks an increased rating for her pelvic adhesive 
disease, currently rated as 10 percent disabling under 
38 C.F.R. § 4.116, Diagnostic Code (DC) 7614-7629 (2009).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.

Diagnostic Code 7614 rates fallopian tube disease, injury, or 
adhesions.  For a 30 percent rating under DC 7614, the 
Veteran's symptoms must not be controlled by continuous 
treatment.  

Under DC 7629, for endometriosis, a 30 percent rating is 
assigned for pelvic pain or heavy or irregular bleeding not 
controlled by treatment; and a 50 percent rating is assigned 
for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  38 
C.F.R. § 4.116, DC 7629 (2009).  Note: Diagnosis of 
endometriosis must be substantiated by laparoscopy.  Id.

The Veteran had a VA examination in May 2008.  The examiner 
appears to have reviewed the claims file, as he provides a 
summary of the Veteran's abdominal history.  During the 
examination, the Veteran reported bleeding irregularly every 
several months lasting for two days associated with heavy 
flow.  She indicated having problems with pain and 
dysesthesia if she lies on her stomach on the left side.  
After conducting a physical examination, the examiner stated 
that the Veteran's irregular menses are probably secondary to 
anovulation.  He recommended that she seek hormonal therapy 
and continue to use over-the-counter nonsteroidal anti-
inflammatory drugs for the left quadrant pain.  Neither the 
Veteran nor the examiner indicates that the pain is 
uncontrolled.

In September 2003, the Veteran had another VA examination.  
It appears that the examiner reviewed the medical records, 
but it is not clear whether the claims file was reviewed.  
The Veteran reported daily pain, 24 hours per day, 7 days a 
week, characterized by numbness and burning sensations.  She 
reported regular menses.  

On examination, the Veteran was tender in the left lower 
quadrant.  The diagnosis was chronic abdominal pain, most 
likely musculoskeletal, either nerve entrapment or abdominal 
wall scar formation.  The recommendation included referral to 
a pain clinic and use of tricyclic and other pressor type 
medications for the chronic pain symptoms.  The Veteran 
indicated a lack of interest in the additional treatment 
options; however, it appears that her choice of treatment did 
not control her pain.

The Veteran had a VA examination in August 2001.  It does not 
appear that the examiner reviewed the claims file; however, 
the Veteran reported pain but regular menses.  She stated 
that she is unable to lie flat and must flex the right thigh 
to prevent pain.  

On exam, the examiner stated that her abdomen was diffusely 
tender.  The examiner noted her current medications and 
proffered a diagnosis of chronic left lower quadrant pain 
secondary to scarring from the abdominal incisions.  He 
further stated that the pain and tenderness are most likely 
in the anterior abdominal wall.

The Veteran had a VA examination in October 1999.  It does 
not appear that the examiner reviewed the claims file; 
however, the Veteran reported painful menses since 1995.  She 
stated that the pain begins mid cycle and persists even after 
her menstrual flow has ceased.  She also reported urinary 
urgency occasionally with urine leakage.  She further stated 
that her bladder does not empty, but she will have pain with 
an apparent bladder contraction and urine leakage at that 
point.  The diagnosis was chronic pelvic pain, probably due 
to pelvic adhesive disease.  

The Board has reviewed the claims file, including all of the 
service treatment records (STRs), VA outpatient treatment 
records, and VA examinations, and finds that the records 
indicate that the Veteran's pelvic adhesive disease is 
characterized, generally, by evidence of pain not controlled 
by treatment, thus warranting a 30 percent rating under DC 
7614-7629.  

The evidence does not support a higher rating as the evidence 
does not show lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms 
related to this disability.  The post-service medical records 
would provide evidence against such a finding. 

Accordingly, the Board finds that the disability picture more 
closely resembles the criteria for a 30 percent rating; 
therefore, a 30 percent disability rating is granted for the 
Veteran's pelvic adhesive disease.  Staged ratings have been 
considered and found inapplicable in this matter.

B.  Graves Disease

The Veteran seeks an increased rating for her Graves disease, 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.119, DC 7903 (2009).  Under DC 7903, a 30 percent rating 
requires fatigability, constipation, and mental sluggishness.  
A 60 percent rating requires muscular weakness, mental 
disturbance, and weight gain.  Id.  A 100 percent rating 
requires cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute) and sleepiness.  Id.

The Veteran had a VA examination in May 2008.  The examiner 
did not review the claims file, but did review the medical 
records.  The Veteran reported achy and cramping muscles when 
hypothyroid, which occurs once per month.  The examiner noted 
palpitations, fatigue and edema under cardiovascular 
symptoms.  Also noted is a history of abdominal pain, weight 
gain, and loose stools due to sphincter procedures.  Also 
noted was irregular menstruation.  The diagnosis was Graves 
disease, in remission, with no significant effects on 
employment or daily activities.

A VA examination was conducted in September 2003.  The 
examiner reviewed the claims file.  The Veteran reported 
chronic fatigue and difficulty concentrating.  The examiner 
stated that the Veteran is mildly hypothyroidism but has 
normal levels of T4.

The Veteran had a VA examination in August 2001.  It does not 
appear that the examiner reviewed the claims file.  The 
Veteran reported weight gain, from 125 pounds to 161 pounds.  
The diagnosis was mild hypothyroidism.  

A VA outpatient treatment record dated April 2001 states that 
the Veteran complained of alternating symptoms of diarrhea 
and constipation, and reported increased weight gain.  A 
record dated March 2002 shows complaints of fatigue with 
associated hypotension.  Another record, undated, shows that 
the Veteran had symptoms suggestive of depression such as 
difficulty focusing and fatigue.

A VA psychiatry clinic note dated December 2003 indicates 
that the Veteran reported low energy and difficulty 
concentrating.  It was not indicated whether these symptoms 
were related to depression or the Veteran's Graves disease.  
However, the record also indicates that the hypothyroid 
condition has been treated and that treatment appears to be 
relatively optimized, suggesting that the low energy and 
concentration difficulties are related to the Veteran's 
mental health.

The Board has reviewed all of the evidence and notes that the 
Veteran has reported symptoms such as fatiguability, 
constipation, weight gain, and difficulty concentrating 
during various VA examinations and during her regular 
treatment appointments with VA.  She has also been treated 
for depression.  Most of the medical records do not 
specifically indicate which symptoms are due to the Veteran's 
Graves disease.  However, the May 2008 VA examination 
specifically states that the abdominal pain, weight gain, and 
loose stools were due to sphincter procedures and that her 
Graves disease is in remission.  

Overall, giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran's fatiguability, constipation, 
and mental sluggishness, or difficulty concentrating, can be 
reasonablely attributed to the Graves disease, or 
hypothyroidism.  Thus a 30 percent rating is warranted for 
her Graves disease.  A higher rating is not warranted at this 
time as the evidence fails to show muscular weakness, mental 
disturbance and weight gain as due to the Graves disease.

Accordingly, a 30 percent rating is granted for the Veteran's 
Graves disease.  Staged ratings have been considered and 
found inapplicable in this matter.

C.  Migraines

The Veteran seeks an increased rating for her migraine 
headaches, currently rated as 10 percent disabling under 
38 C.F.R. § 4.124a, DC 8100 (2009).  Diagnostic Code 8100 
pertains to migraine headaches.  Under this provision, a 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a DC 8100 
(2009).  

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
TROLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

A STR dated March 1999 indicates that the Veteran was being 
treated for migraines.  She indicated that she suffered six 
migraines per month, requiring minimal medical therapy.  She 
stated that her headaches varied in duration from 1 hour to 4 
hours, and were associated with retro orbital throbbing, 
sharp pain, nausea and vomiting, and phono/photophobia.  The 
medical record states that the Veteran misses approximately 4 
days per month.

The Veteran had a VA examination in May 2008.  The examiner 
did not review the claims file, but did review the medical 
records.  The Veteran reported suffering 3 to 5 migraines per 
month, with moderate to severe left retro-orbital headache, 
and occasional aura.  During an attack, the Veteran goes 
home, turns off lights and sounds, lays down and does nothing 
else.

The Veteran reported weekly migraines in the last 12 months, 
and that most attacks are prostrating.  The diagnosis was 
migraine headaches with significant effects on occupation, 
resulting in increased absenteeism.  The May 2008 VA 
examinations for the spine, Graves disease, and pelvic 
inflammatory disease all note that the Veteran has missed at 
least 2 weeks of work in the last year due to her migraine 
headaches.  

The Veteran had a VA examination in September 2003.  The 
examiner indicated his review of the claims file.  During the 
examination, the Veteran reported headaches starting in the 
temporal areas, which are sometimes accompanied by severe 
vomiting, photophobia, and auditory phobia.  The Veteran 
reported missing classes in college because of her headaches.  
She reported having headaches four times per month, with two 
severe and two mild.  The diagnosis was probable migraines, 
with the Veteran reporting them as mild-moderately disabling.

At a VA examination in October 1999, the Veteran reported 
suffering migraine headaches that could last up to an entire 
day.  She treated her migraines with medication and laying in 
a dark room for two to three hours.  The migraines are 
accompanied by light sensitivity.  The diagnosis was 
headaches with some features suggestive of migraines.

A VA outpatient treatment record dated December 2003 shows 
that the Veteran complained of migraine headaches, suffering 
two per week, lasting 8 to 12 hours.  She reported that there 
are times when a migraine will last an entire week.  Another 
VA outpatient treatment record dated December 2005 shows that 
the Veteran was being treated for migraine headaches and 
reported missing almost a month of work due to the condition.

The Board has considered all of the evidence and finds that 
the Veteran is entitled to an initial 30 percent rating for 
her migraine headaches, as the evidence shows that she 
suffered headaches with characteristic prostrating attacks 
occurring on an average of once a month.  The evidence does 
not show frequent, prolonged migraines, productive of severe 
economic inadaptability.

The Board finds that as of the September 2003 VA examination, 
a 50 percent rating for migraine headaches is warranted as 
the evidence shows a worsening of the disability, 
characterized by frequent and often prolonged prostrating 
attacks, causing interference with employment, resulting in 
increased absenteeism.  A rating greater than 50 percent is 
not provided for under DC 8100.  Other diagnostic codes have 
been considered; however, they are not applicable to the 
Veteran's diagnosis or symptoms.  

Accordingly, an initial rating of 30 percent is granted, and 
a 50 percent rating is granted as of the September 2003 VA 
examination.

D.  Cervical Strain

The Veteran seeks an initial compensable rating for her 
cervical strain and a rating greater than 10 percent from 
August 2001.  The Veteran is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).  The Veteran filed her 
claim in August 1999.  Since that time, the spine rating 
criteria have been amended.  

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine, to include a 
renumbering of the diagnostic codes.  See 68 Fed. Reg. 51454- 
51458 (Aug. 27, 2003).  VA later amended the intervertebral 
disc syndrome criteria to include a definition of 
incapacitating episodes which had been inadvertently omitted 
with publication of the final rule.  69 Fed. Reg. 32449-01 
(June 10, 2004).  This correction is effective September 26, 
2003.  Id.  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the Veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively. 

The RO initially granted the Veteran a noncompensable rating 
under DC 5290 (effective prior to September 23, 2003).  
Diagnostic Code 5290 provided ratings based on limitation of 
motion of the cervical spine.  Slight limitation of motion of 
the cervical spine was to be rated 10 percent disabling; 
moderate limitation of motion of the cervical spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the cervical spine was to be rated 30 percent disabling.  
38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2009).  As an equitable point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. § 
4.71a, Plate V (2009).  The normal combined range of motion 
of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, 
DCs 5235 to 5243, Note (2) (2009).

Effective September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) (for Diagnostic Codes 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Formula are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Formula provides a 10 percent disability rating 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran had a VA examination in May 2008.  The examiner 
did not review the claims file, but did review the medical 
records.  The Veteran reported daily, constant, mild aching 
neck pain, stiffness, and intermittent brief shooting pain 
into the head, occurring twice per week.  Aggravating factors 
include awkward movements and turning the head while driving.  
She reported 1 to 2 flare-ups per week that are moderate to 
severe and last hours.  Noted was 75-80% additional loss of 
motion, though it is unclear whether this is an assertion by 
the Veteran or a finding by the examiner.

On examination, the Veteran was found to have tenderness and 
pain with motion.  Muscle spasms do not cause abnormal gait 
or spinal contour.  No ankylosis was found.

Range of motion (ROM) testing showed flexion to 40 degrees, 
extension to 35 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 30 degrees, left lateral rotation to 
60 degrees, and right lateral rotation to 75 degrees.  All 
ROM testing was accompanied by pain but no additional loss of 
motion on repetitive use.

The diagnosis was cervical strain with no significant effects 
on employment, and mild effects on activities of daily 
living.

A VA examination was conducted on September 12, 2003.  The 
examiner reviewed the claims file.  He indicated that he 
treated the Veteran in September 2001 and that her 
examination was negative and x-rays and CT examinations were 
negative.  ROM testing showed flexion to 10 degrees, 
extension to 40 degrees, left lateral rotation to 50 degrees, 
right lateral rotation to 60 degrees, and left and right 
lateral flexion to 45 degrees, bilaterally.  Also noted was 
tenderness in the cervical muscles.  The diagnosis was 
cervicalgia with mild loss of function.  No DeLuca criteria 
were discussed.

A VA examination was conducted in August 2001, however, the 
examiner did not review the claims file and did not present 
any ROM testing results or other symptomatology required for 
rating purposes.  The examiner simply stated that the Veteran 
had minimal limitation of motion on rotation and lateral 
flexion.

A VA examination was conducted in October 1999, however, the 
examiner did not review the claims file and did not present 
any ROM testing results.  The Veteran reported pain and 
popping in her neck.  The physical examination showed no 
point tenderness along the cervical spine and indicated that 
she had good range of motion.  The diagnosis was history of 
an injury with no apparent decreased ROM.  The x-rays show 
that the cervical vertebra is in anatomical alignment; no 
acute fracture or dislocation was noted.  

The Board is required to interpret medical reports in light 
of the whole recorded history, and reconcile the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2009).

Based upon a review of the evidence, the Board finds that a 
compensable rating is not warranted prior to August 2001.  
The October 1999 VA examination, though brief, indicated no 
limitation of motion.  The Veteran reported pain, but the 
diagnosis was history of a cervical injury with no apparent 
decreased ROM.  The x-rays showed a normal cervical spine.  
The STRs and VA outpatient records dated prior to the August 
2001 VA examination show no indication of limitation of 
motion.  Therefore, a compensable rating is not warranted 
prior to August 2001.

For the time period of August 2001 through September 2003, 
the Board finds that a 10 percent rating for slight 
limitation of motion is warranted.  A 20 percent rating for 
moderate limitation of motion is not supported by the 
evidence as the medical records for that time period fail to 
show a worsening of the ROM.  Therefore, the 10 percent 
rating from August 2001 through September 2003 is continued.

As of the September 2003 VA examination, the Board finds that 
the disability picture more nearly approximates the criteria 
for a 20 percent rating for moderate limitation of motion 
under DC 5290 (effective prior to September 26, 2003).  

The Board considered granting a 30 percent rating under DC 
5290 or DC 5237; however, the medical evidence does not 
satisfy the criteria necessary for a higher rating under 
either diagnostic code.  Specifically, the September 2003 
examination showed flexion to 10 degrees, but the examiner 
noted only a "mild" loss of function.  The examiner also 
failed to indicate DeLuca criteria and the impact of the 
disability on employment.  8 Vet. App. at 206.  VA outpatient 
treatment records fail to indicate that the Veteran suffered 
severe loss of range of motion.  

The May 2008 VA examination showed flexion to 40 degrees, 
extension to 35 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 30 degrees, left lateral rotation to 
60 degrees, and right lateral rotation to 75 degrees.  All 
testing was accompanied by pain, and pain and tenderness were 
noted by the examiner.  Under DC 5237, the Veteran warrants 
only a 10 percent disability rating as her forward flexion is 
greater than 30 degrees, her combined range of motion is 
greater than 170 degrees, and her disability does not result 
in abnormal gait or spinal contours.  However, considering 
the Deluca criteria, i.e. the examiner's documentation of 
tenderness and pain on movement, and giving the Veteran the 
benefit of the doubt, the Board finds that a 20 percent 
rating is warranted under either DC 5237 or DC 5290.  Giving 
the Veteran the benefit of the doubt, the Board finds that 
the disability warrants, at most, a 20 percent rating for 
moderate limitation of motion under DC 5290.

In sum, the Board finds that the Veteran's disability picture 
more closely resembles the criteria for a noncompensable 
initial evaluation, a 10 percent evaluation from August 2001 
to September 2003, and a 20 percent rating from September 
2003.

In the future, an additional comprehensive evaluation of the 
Veteran may be required to determine the nature and extent of 
her all current service connected disabilities.  

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances that have not already been taken 
into consideration, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the Veteran's disabilities that would take her claims outside 
the norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Prior to the initial adjudication of the Veteran's claims in 
November 1999, the Veteran was not provided with any type of 
notice regarding her claims.  In July 2001 and February 2004, 
the Veteran was provided with VCAA compliant notice and her 
claims were readjudicated in December 2008.  Although the 
notice letters were not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured any 
potential error in the timing of notice.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted copies of STRs, 
statements, and buddy statements.  

The Veteran was afforded multiple VA medical examinations for 
each of her disabilities.  The Board notes that some of the 
VA examinations may be considered inadequate because not all 
examiners had access to the Veteran's claims file when 
rendering an opinion.  In this regard, the Board has 
considered the case of Green v. Derwinski, 1 Vet. App. 121 
(1991), wherein the Court held that VA's duty to assist 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  However, the Court 
has never held that in every case an examiner must review all 
prior medical records before issuing a medical opinion or 
diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
In Snuffer, the Court affirmed the Board's denial of a claim 
for a compensable rating for post-operative hernia residuals, 
even though the Board relied on the opinion of a VA examiner 
who did not review the appellant's claims file.  That 
examiner had noted the presence of a faint surgical scar, but 
found no evidence of recurrence of the appellant's hernia on 
physical examination.  The Court concluded that the Board had 
not erred in relying on this opinion because there was no 
medical evidence in the record otherwise suggesting that the 
criteria for a compensable rating had been met, and a review 
of that file would not have changed the objective findings 
noted in the examination.

Most recently, the May 2008 VA examination for pelvic 
adhesive disease shows that the examiner obtained a history 
from the Veteran, which appears substantially accurate.  The 
examination report does not indicate review of the claims 
file or medical records.  The May 2008 VA examiner for the 
spine, migraines, and Graves disease indicated that medical 
records were reviewed, but not the claims file.  It is 
important to note that the claims file does not contain 
private medical records.  Both examiners conducted physical 
examinations and appropriate diagnostic studies.  Thus, the 
Board finds that these VA examinations are adequate and that 
additional VA examinations are not necessary.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A 30 percent disability rating is granted for the Veteran's 
pelvic adhesive disease.

A 30 percent rating is granted for the Veteran's Graves 
disease

An initial rating of 30 percent for service connected 
migraines is granted, and a 50 percent rating is granted for 
service connected migraine headaches as of the September 2003 
VA examination.

An initial compensable rating for the service connected 
cervical spine disability is denied.

An rating in excess of 10 percent for the service connected 
cervical spine disability from August 2001 to September 2003 
is denied.  

A 20 percent rating for the service connected cervical spine 
disability is granted from September 2003.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


